Citation Nr: 0944864	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-14 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an upper 
respiratory disorder (claimed as sinusitis, pneumonia, and 
colds and fevers with chronic cough).

2.  Entitlement to service connection for arthritis of the 
knees and right arm (claimed as arthritis of legs and arms, 
and swelling of the legs).

3.  Entitlement to service connection for residuals of a left 
foot injury. 

4.  Entitlement to service connection for hemorrhoids.

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
low back disorder. 

6.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to herbicides.

7.  Entitlement to service connection for an eye disorder 
claimed as retinopathy and glaucoma.
 
8.  Entitlement to service connection for a low back 
disorder.

9.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to August  
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision rendered by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of service connection for diabetes mellitus, a low 
back disorder, retinopathy, and whether new and material 
evidence has been submitted to reopen a claim of service 
connection for headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic upper respiratory disability, claimed as 
sinusitis, cold and fevers with chronic cough, and pneumonia, 
was not shown in service, and symptoms noted many years after 
service were not related to service.

2.  Arthritis of the knees and right arm was not present in 
service or within a year of separation, and is not related to 
active service.

3.  A left foot injury was not shown in service, and current 
residuals of a left foot injury have not been shown.

4.  Hemorrhoids were not shown in service and a current 
hemorrhoid disability has not been established.

5.  The Board denied the Veteran's claim of service 
connection for a back disorder in a June 1992 decision.  

6.  Evidence received since the June 1992 Board decision is 
new, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic respiratory disability, claimed as sinusitis, 
pneumonia, and cold and fevers with chronic cough, was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Arthritis of the knees and right arm was not incurred in 
or aggravated as result of service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

3.  Residuals of a left foot injury were not incurred in or 
aggravated as result of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

4.  Hemorrhoids were not incurred in or aggravated as result 
of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

5.  The June 1992 Board decision is final; however new and 
material evidence has been received and the claim of service 
connection for a low back disability is reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

On March 31, 2006, the United States Court of Appeals for 
Veterans Claims (Court) held, with regard to a petition to 
reopen a finally decided claim, the VCAA requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial (i.e., material evidence).  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA provided the Veteran with VCAA notice regarding his 
claims, in correspondence sent in December 2003, prior to the 
initial adjudication of the claim.  This letter informed the 
Veteran of the evidence needed to substantiate his claims for 
service connection.  He was told what evidence VA would 
obtain, what evidence he was expected to provide, and what 
assistance the VA would provide.  Additional VCAA notice was 
sent in July 2004 and August 2004.  The Veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.  However, as the 
claims are being denied, no disability rating or effective 
date is to be assigned and no prejudice arises.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Also, because the Board is reopening the claim of service 
connection for a low back disability, further notice or 
assistance is unnecessary to assist the Veteran in 
substantiating this aspect of his appeal.  


Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, VA and private medical treatment 
records, and records from the Social Security Administration 
(SSA).

The Veteran was not afforded VA examinations in connection 
with his service connection claims.  Under the VCAA, VA is 
only obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The disabilities claimed on appeal were not treated or 
diagnosed in service.  The contemporaneous record shows no 
continuity of symptomatology, nor is there any medical 
evidence that the disabilities are otherwise related to 
military service.  Hence, an examination is unnecessary. 



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Background

Service treatment records show no evidence of sinusitis, a 
chronic cough, pneumonia, arthritis, hemorrhoids, or a left 
foot injury or disorder.  The Veteran reported occasional leg 
cramps on his March 1966 Report of Medical History form, but 
no leg disability was found on physical examination.  

During a February 1970 periodic examination, the Veteran 
reported ear, nose and throat trouble, leg cramps, shortness 
of breath, and back trouble.  The pertinent diagnosis was 
arthralgia, left knee; the physical examination was negative.  
A February 1972 chest X-ray revealed no significant 
abnormalities.  No pertinent abnormalities were observed 
during the July 1974 physical examination for separation 
purposes.  

The post-service records show the Veteran was a long-time 
smoker.  A chest X-ray taken in December 1997 showed the 
Veteran had clear lung fields.  The assessment was chronic 
pulmonary changes with no acute abnormalities.  Private 
treatment records dated throughout August 1998 reflect 
treatment for a complaint of productive cough, thick mucus, 
and right-sided pain for three weeks duration.  The diagnosis 
was rule-out pneumonia.  A chest X-ray was positive for Ghon 
Complex.  Subsequent notes indicate the Veteran was being 
followed-up for pneumonia and that he continued to have a 
slight cough, without fever or shortness of breath.  His 
lungs were clear on physical examination.  The diagnosis was 
pneumonia responding to therapy.  A September 1998 clinic 
note shows a diagnosis of probable pneumonitis, resolved.  

VA outpatient treatment records dated in November 2003, 
February 2004, and April 2004 show the Veteran's chest and 
lungs were clear to auscultation without wheezing.  An August 
2004 chest X-ray was positive for minimal chronic bronchitis.  
The Veteran's lungs were clear at an SSA examination in July 
2005.  There were no wheezes, rales or rhonci heard.  He was 
not noted to use accessory muscles for breathing and there 
was no increased expiratory time.

Private medical records also reflect that an October 2000 X-
ray of the Veteran's right knee was negative for bony 
abnormalities.  A June 2003 work injury report shows the 
Veteran injured his right wrist and shoulder when he fell at 
work.  He was diagnosed with a contusion/strain of the right 
upper arm and shoulder and a right bicep strain.  X-rays 
taken in December 2003 show right shoulder arthritis.  VA 
outpatient treatment records show that an X-ray of the right 
arm in August 2004 revealed mild arthritic changes in the 
right acromioclavicular joint.  

On examination by the SSA in July 2005, the Veteran had mild 
pain and crepitus on range of motion of the right knee, none 
on the left.  The diagnosis was mild degenerative joint 
disease of the knees.  X-rays of the right knee were negative 
for fracture, dislocation, arthritis, or joint effusion.  The 
Veteran also completed a pain questionnaire in May 2005.  He 
stated that his knee pain began in the early 1990's and had 
persisted to the present.  He reported that his left leg pain 
began in 2003.  

The post-service records do not reflect complaint or 
treatment for hemorrhoids, or a left foot disorder.  VA 
outpatient treatment records reflect normal examinations of 
the feet in February and November 2003.  A copy of the 
Veteran's March 2004 enlistment examination report for Army 
National Guard reserve service shows the Veteran was noted to 
have mild pes planus, asymptomatic; and a prior history of a 
fractured left foot.  The Veteran was found not qualified for 
ARNG service.  A July 2004 private medical record shows that 
the Veteran reported that he had injured his right foot at 8 
years of age, due to it being punctured by a stick).  

Analysis

Upper respiratory disability (claimed as sinusitis, cold and 
fevers with chronic cough and pneumonia).

As shown, the Veteran was not treated for upper respiratory 
complaints during service, nor was he diagnosed with a 
chronic upper respiratory or chronic lung disorder.  He was 
treated for probable pneumonia after service, in 1998 and 
treated for minimal chronic bronchitis in 2004, although both 
episodes appear to have resolved with treatment.  These 
respiratory manifestations first appeared many years after 
service, and are not shown to have resulted from any incident 
or during service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  There is no medical opinion or other medical 
evidence linking any current respiratory disorder to active 
duty service, and the cumulative record does not reflect 
continuity a continuity of respiratory symptoms since 
service.  

Therefore, the preponderance of the evidence is against the 
Veteran's claims of service connection for an upper 
respiratory disability (claimed as sinusitis, cold and fevers 
with chronic cough and pneumonia).  Accordingly, the Board 
concludes that service connection for a chronic upper 
respiratory disorder must be denied.

Arthritis of the right arm and knees; Residuals of a left 
foot injury

The Veteran is currently diagnosed with degenerative joint 
disease of the right arm and shoulder, and bilateral knees; 
and pes planus, bilateral feet.  Thus, current disabilities 
are established.  Nonetheless, the preponderance of the 
evidence is against the Veteran's claims.  

In this regard, service treatment records show no complaints 
or treatment for arthritis, or a left foot injury in service.  
While the Veteran reported occasional leg cramps that were 
diagnosed as left leg arthralgia, this was not indicative of 
a chronic left leg disability, as arthralgia merely denotes 
the presence of joint pain.   

The Board notes further that there were no complaints of 
discomfort in the Veteran's shoulder, arm, leg, or left foot 
in the years immediately following service.  The first report 
of knee pain was not until the 1990's, with objective 
clinical findings of degenerative joint disease of the knees 
not shown until July 2005.  The first report of arm and 
shoulder pain was in 2003, nearly 29 years after service and 
following a work-related injury.  The Board finds that the 
intervening work-related accident in 2003, along with the 
absence of evidence of treatment since leaving active duty 
service and prior to 2003, suggests that the current right 
arm and right shoulder degenerative joint disease was not 
incurred in or aggravated by military service.  
Manifestations of the current degenerative joint disease of 
the knees were also not shown within one year of separation 
of service.  Thus, service connection may not be presumed.  
See 38 C.F.R. § 3.307, 3.309.

Objective clinical findings of a left foot disorder (i.e. 
mild asymptomatic pes planus) were not documented until 
several years later during a March 2004 reserve service 
enlistment examination.  While the Veteran reported a history 
of a puncture wound injury to the left foot in a July 2004 
statement to VA, a July 2004 private medical record shows he 
reported that he had injured his right foot at 8 years of 
age, due to it being punctured by a stick.  Due to the 
inconsistent statements, the Board finds the Veteran's 
testimony to be less credible, and thus it has been afforded 
little probative weight.

All of the current manifestations are very remote in time 
from service, which is significant evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (incurrence of a disorder or 
disease during service may be rebutted by absence of medical 
treatment for, or related complaints about, the claimed 
condition for a prolonged period after service).  The 
cumulative record does not reflect a continuity of 
symptomatology since service, and there is no medical opinion 
or other evidence linking any of these current disorders to 
active duty service.  Thus, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt does not 
apply.  38 U.S.C.A. § 5107(b).  

Hemorrhoids 

The preponderance of the evidence is against the Veteran's 
claims of service connection for hemorrhoids.  Service 
treatment records do not reflect subjective complaints or 
treatment for hemorrhoids in service.  The Veteran has not 
reported any symptoms of hemorrhoids since service, nor do 
the post-service treatment records show evidence of complaint 
or treatment for the same.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  Service connection for 
hemorrhoids is denied.

New and Material

The claim of service connection for a back disorder was 
denied in a June 1992 Board decision.  The Board found that a 
current chronic back disability had not been demonstrated, 
and there was no evidence of continuity of low back 
symptomatology since service.  Board decisions are final when 
issued.  38 C.F.R. § 20.1100.

A claim which has been denied in an unappealed rating 
decision or Board decision will not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  
An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The controlling regulation, 38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the 
revised definition, "new evidence" means evidence not 
previously submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). In deciding 
whether new and material evidence has been submitted the 
Board looks to the evidence submitted since the last final 
denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

The Veteran's request to reopen his claim of service 
connection for a low back disability was received in December 
2003.  The evidence of record at the time of the final denial 
of the claim included service treatment records and a January 
1990 VA examination report.  

The service treatment records showed two isolated complaints 
of back pain, once during a periodic examination in February 
1970; and the other in September 1970, reportedly after 
having lifted a trailer.  The physical examination in 
September 1970 revealed mild spasm of the lower lumbar 
musculature and a mild decreased range of motion.  The 
diagnosis was mild lumbosacral strain.  No abnormalities of 
the spine were noted on the July 1974 separation examination.  
The January 1990 VA examination report showed a diagnosis of 
low back pain, based upon the Veteran's history and present 
complaint.  Physical examination findings were normal.

Evidence added to the record since the June 1992 Board 
decision includes VA and private medical treatment records 
and SSA records.  The VA and private medical treatment 
records show recurrent complaints for low back pain and 
current diagnoses of a chronic back disorder, namely severe 
spondylolysis of the mid-dorsal spine with dorsal kyphosis; 
chronic low back pain with a history of arthritis; lumbago; 
and degenerative joint disease, lumbar spine.  The SSA 
records show a diagnosis of degenerative disc disease, 
lumbosacral spine.

This evidence was not previously considered by the RO and is 
therefore new.  This evidence is also material in that it 
pertains to an essential element of the claim that was found 
missing in the prior denial.  In the 1992 decision, the Board 
denied the claim based upon a determination that there was no 
evidence of a current chronic low back disability.  The 
current diagnoses, in conjunction with Veteran's credible 
report of continued back symptomatology since service, raise 
a reasonable possibility of substantiating the claim.  Thus, 
new and material evidence has been presented and the claim 
for a back disability is reopened.  Kent; 38 C.F.R. § 
3.156(a).  This matter is remanded for additional 
development.
ORDER

Service connection for a respiratory disorder, claimed as 
sinusitis, pneumonia, and colds and fevers with chronic 
cough, is denied.

Service connection for arthritis of the knees and right arm 
is denied.

Service connection for residuals of a left foot injury is 
denied.

Service connection for hemorrhoids is denied.

New and material evidence has been submitted and the claim of 
service connection for a low back disorder is reopened.


REMAND

Service Connection 

Diabetes Mellitus 

The Veteran seeks entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides while stationed in Thailand and/or Korea.  

The Court has consistently held that the evidentiary 
development procedures provided in VBA's Adjudication 
Procedure Manual, M21-1, are binding.  See Patton v. West, 12 
Vet. App. 272, 282 (1999) (holding that the Board failed to 
comply with the duty to assist requirement when it failed to 
remand the case for compliance with the evidentiary 
development called for by the M21-1).  As it relates to the 
claim for diabetes mellitus secondary to herbicide exposures, 
the VA must comply with the evidentiary development noted in 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n).

In addition, VBA Fast Letter 09-20 provides updated 
information concerning herbicide use in Thailand during the 
Vietnam era.  The previous development procedures that VBA 
was using for purposes of developing information concerning 
possible Agent Orange exposure in Thailand has been replaced 
by a memorandum for the record that was jointly prepared by 
the Compensation and Pension Service and the Department of 
Defense.  If a claimed herbicide exposure cannot be resolved 
based on the information contained in this memorandum, then 
follow-up inquiries are now being sent to the Army and Joint 
Services Records Research Center (JSRRC).  

To date, development regarding the Veteran's reported service 
in Thailand and Korea has not been performed.  Accordingly, 
this case must be remanded for development.

Retinopathy and Low Back Disorder 

The Veteran seeks service connection for retinopathy and a 
low back disorder.  Service treatment records show the 
Veteran suffered an acute injury to his right eye in December 
1987.  On physical examination, the eye was bloodshot.  The 
clinical assessment was significantly traumatized eye; sclera 
injection with some hemorrhage.  The physician commented that 
the eye injury was "sure to resolve over time."  A January 
1970 record shows the Veteran complained of eye trouble and 
eye strain with reading, and blurred night vision, with no 
apparent pathology found.  Optometry clinic notes reflect a 
diagnosis of early presbyopia.  A September 1973 treatment 
record shows the Veteran had difficulty with his near vision.  
The July 1974 separation examination reflects a diagnosis of 
pterygium of both eyes.  Upon further evaluation, the Veteran 
complained of painless "pockets" in his eyes.  The clinical 
examination revealed conjunctivae thickening on the inner 
canthus of both eyes, and a small pinguecula, both eyes, 
clear corneas.  The post-service record reflects current 
diagnoses of central retinal vein occlusion in the left eye; 
central retinal vein thrombosis.  The records also show the 
Veteran was a glaucoma suspect.

Service treatment records show reports of low back pain with 
a diagnosis of mild lumbosacral strain.  The claims file 
contains evidence of continued complaints for low back pain 
and current diagnoses of chronic back disorder, namely severe 
spondylolysis of the mid-dorsal spine with dorsal kyphosis; 
chronic low back pain with a history of arthritis; lumbago; 
and degenerative joint disease, lumbar spine.

To date, VA has neither afforded the Veteran examinations nor 
solicited medical opinions as to the onset and/or etiology of 
his central retinal vein occlusion/ thrombosis and the 
degenerative joint disease, lumbar spine.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is: (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Claim to reopen service connection for headaches

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for headaches.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that: (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim.

The new and material VCAA letter sent to the Veteran in 
December 2003 failed to notify him of what specific evidence 
would be required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior final Board decision dated in June 1992.  Because 
VA has not satisfied its duty to notify the Veteran of the 
elements necessary to substantiate this claim, it must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  As it relates to the claim for 
diabetes mellitus secondary to 
herbicide exposures, comply with the 
evidentiary development noted in M21-
1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), as well as 
updated development procedures 
contained in VBA Fast Letter 09-20.

2.  The Veteran should be afforded VA 
examinations for his back and eyes.  The 
claims folder and a copy of the remand 
portion of this decision must be reviewed 
by the examiners as part of the overall 
examinations.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  

a) The orthopedic examiner should specify 
whether it is at least as likely as not 
that any current back disorder found 
(specifically degenerative joint disease) 
is related to or had its onset in 
service.  

b) The eye examiner should specify 
whether it is at least as likely as not 
that the current eye disorder such as 
retinopathy (or any current glaucoma 
found) is related to or had its onset in 
service.  

Both examination reports should include 
the complete rationale for all opinions 
expressed.  The physicians are advised 
that the Veteran is competent to report 
his history and that his report must be 
considered in formulating the requested 
opinion.

3.  Regarding the petition to reopen the 
claim of service connection for 
headaches, provide the Veteran with a 
corrective VCAA notice letter that 
advises him of the specific reasons this 
claim was previously denied and of what 
is needed to substantiate the missing 
elements (i.e., evidence of a chronic 
headache disability in service, and 
competent evidence showing nexus link 
between a chronic headache disorder and 
service).

4.  The readjudicate the appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


